DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on September 24, 2019 for application number 16/579,903. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/26/2019 were submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. DE 10 2018 216 193.3 filed on September 24, 2018.

Disposition of Claims
     Claims 1-11 are pending in this application.
     Claims 1-11 are rejected.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase "essentially" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In order to advance prosecution, the phrase "essentially" will be omitted for examination purposes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZERELLES – (US 2015/0118054 A1).

With regard to claim 1, ZERELLES (Fig. 2) disclose:
A blower (1) comprising:
a motor mount (5) for a blower of an air-conditioning system of a motor vehicle ([0002]); 
a blower housing ([0013]: unshown housing surrounding impeller in combination with housing 4) in which an electric motor ([0036]) is held via the motor mount (5); 
an impeller (10) being drivably disposed in the blower housing on a shaft (3) of the electric motor, the impeller (10) having a side (inner circumferential side of impeller 10 is facing the electric motor) oriented toward the electric motor, and the motor mount (5) having a first surface (Please see ZERELLES Annotated Fig. 2 below: 701) oriented toward the impeller (10); and 
a gap (Please see ZERELLES Annotated Fig. 2 below: 801) formed between the impeller (10) and the first surface (701), the first surface (701) having a plurality of first projecting elements ([0048]: outer-most circumferential row of studs 11) that project on an outer circumference of the surface (701) in a direction ([0046, 0048]) of the impeller (10).


    PNG
    media_image1.png
    640
    1083
    media_image1.png
    Greyscale

ZERELLES Annotated Fig. 2

With regard to claim 2, ZERELLES disclose the blower according to claim 1, and further on ZERELLES also discloses:
wherein the first surface (701) is an annular surface.

With regard to claim 3, ZERELLES disclose the blower according to claim 1, and further on ZERELLES also discloses:
wherein the first surface (701) is a surface of an annular flange (501).

With regard to claim 4, ZERELLES disclose the blower according to claim 1, and further on ZERELLES
wherein a second surface (Please see ZERELLES Annotated Fig. 2 above: 702) is provided opposite (opposite with respect to the radial direction along the diameter of motor mount 5) the first surface (701), from which second projecting elements (inner-most circumferential row of studs 11) project, which project in a direction away from the impeller (10).

With regard to claim 5, ZERELLES disclose the blower according to claim 1, and further on ZERELLES also discloses:
wherein the first projecting elements (outer-most circumferential row of studs 11) and/or second projecting elements (inner-most circumferential row of studs 11) are designed as hemispherical elements or sphere segment elements or as cylindrical pins having a hemispherical end ([0048]).

With regard to claim 6, ZERELLES disclose the blower according to claim 1, and further on ZERELLES also discloses:
wherein the first projecting elements (outer-most circumferential row of studs 11) and/or the second projecting elements (inner-most circumferential row of studs 11) are provided with a varied or identical design ([0058]) in their projecting height and/or in their diameter ([0018]).

With regard to claim 7, ZERELLES disclose the blower according to claim 1, and further on ZERELLES also discloses:
wherein the first projecting elements (outer-most circumferential row of studs 11) projecting toward the impeller (10) are arranged in circumferential rows and/or are arranged in a randomly distributed manner over a circumference, and/or wherein the second projecting inner-most circumferential row of studs 11) projecting away from the impeller (10) are arranged in circumferential rows and/or are arranged in a randomly distributed manner over the circumference.

With regard to claim 8, ZERELLES disclose the blower according to claim 1, and further on ZERELLES also discloses:
wherein the first projecting elements (outer-most circumferential row of studs 11) are arranged in a first annular area of the motor mount (5) and the second projecting elements (inner-most circumferential row of studs 11) are arranged in a second annular area of the motor mount (5), and wherein the first projecting elements (outer-most circumferential row of studs 11) are arranged radially on an outside, and the second projecting elements (inner-most circumferential row of studs 11) are arranged radially on an inside.

With regard to claim 9, ZERELLES disclose the blower according to claim 1, and further on ZERELLES also discloses:
wherein the first projecting elements (outer-most circumferential row of studs 11) are arranged in the radial area of the outer radius of the impeller (10).

With regard to claim 10, ZERELLES disclose the blower according to claim 1, and further on ZERELLES also discloses:
wherein the first projecting elements (outer-most circumferential row of studs 11) penetrate the gap (801), while a residual gap still remains between the end of the first projecting elements (outer-most circumferential row of studs 11) and the impeller (10).

With regard to claim 11, ZERELLES disclose the blower according to claim 1, and further on ZERELLES (Fig. 2) also discloses:
wherein the impeller (10) has a blade system on an end face oriented toward the motor mount (5), blades of the impeller (10) project toward the motor mount (5) and toward the first projecting elements (outer-most circumferential row of studs 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747